DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status: 1-8 are claims pending
		         1-8 are claims allowed 
	Terminal Disclaimer was received and approved on June 01, 2022
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “allocating the PTRS to a resource block and transmitting the allocated PTRS, wherein based on a resource region to which the PTRS is allocated colliding with the resource region of the aperiodic non-zero power CSI-RS within the resource block, the PTRS is not transmitted in a colliding resource region (Claims 1 and 5 ). “The closest prior art found is as follows:
Nam et al. (Pub. No. US 2018/0359069 A1)- provides a plurality of resource elements (REs) 800 that includes a PTRS 805 on every symbol except those assigned to control information or DMRS, and Cell 2 provides a plurality of REs 810 that includes a PTRS 815 on every symbol except those assigned to control information and DMRS. Here, it is noted that the PTRS tone may collide with data tones of neighboring cells. To overcome this either a punctured PTRS or a zero power PTRS may be configured
Yoo et al. (Pub. No. US 2018/0368013 A1)- If the collision between the PTRS and another RS has occurred, as another method, the PTRS may be punctured as shown in FIGS. 15 and 16. FIG. 15 illustrates an embodiment in which the PTRS is punctured if the collision between the DMRS and the PTRS has occurred at the subcarrier 1510 to which the PTRS is allocated (1515), and FIG. 16 illustrates an embodiment in which the PTRS is punctured if the collision between the CSI-RS and the PTRS has occurred at the subcarrier 1610 to which the PTRS is allocated (1615).
Hunukumbure et al. (Pub. No. US 2019/0081752 A1)- In this way, collisions between the PTRS and other RSs, such as DMRS, CSI-RS SRS and/or PTRS may be avoided, such that the PTRS is not punctured, and may be decided depending on configurations and densities of the other RSs, such as DMRS, CSI-RS SRS and/or PTRS, which may be transmitted for the UE device or another UE device.
NPL-Discussion on RS for phase tracking, 3GPP TSG RAN WG1 Meeting #89, R1-1707132, May 14-19, 2017-Collision between PTRS and CSI-RS, the collision between PTRS and CSI-RS cannot be avoided in some cases. Whole 2 OFDM symbols are configured for CSI-RS transmission. If the collision between PTRS and CSI-RS cannot be avoided, it is obvious that there are no or no many resources for data transmission on OFDM symbols carried CSI-RS and PTRS transmission in unnecessary.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," allocating the PTRS to a resource block and transmitting the allocated PTRS, wherein based on a resource region to which the PTRS is allocated colliding with the resource region of the aperiodic non-zero power CSI-RS within the resource block, the PTRS is not transmitted in a colliding resource region “(claims 1 and 5) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472